NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

D.J. MILLER & ASSOCIATES, INC.,
Appellant, “

V.

KATHLEEN SEBELIUS, SECRETARY OF HEALTH
& HUMAN SERVICES, l
Appellee.

2012-1314

Appeal from the Armed Services Board of Contract
Appeals in no. 55357, Administrative Judge Reba Page.

ORDER ’

This appeal was docketed on April 11, 2012. The ap-
pellant filed a motion for leave to proceed in forma pau-
peris, which was denied on May 22, 2012 and the
appellant was ordered to pay the docketing fee within 14
days. The court did not receive the filing fee.

Upon consideration thereof,
IT Is ORDERED THAT:

This appeal is dismissed for failure to prosecute. Any
pending motions are denied as moot.

 

D.J. MILLER & ASSOCIATES, INC. V. KATHLEEN SEBELIUS 2

FoR THE CoURT

AUG 22 2912 /S/ Jan Horbaly
Date J an Horbaly
Cl k
“ .,_.Q.cou..rseze.»mpot

cc: Eric Scott Jaffe, Esq. THE FEDERAL C|RCU|T

Tara K. Hogan, Esq. AUG 22 2012
s21

f .¢Awuoas
Issued As A Mandate:  2 2 2012 CLEHKAW